Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display control device including a display controller configured to place a virtual object within an augmented reality space corresponding to a real space in accordance with a recognition result of a real object shown in an image captured by an imaging part, and an operation acquisition part configured to acquire a user operation. When the user operation is a first operation, the display controller causes the virtual object to move within the augmented reality space.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was, inter alia, 
wherein the display controller is further configured to move the virtual object within the augmented reality space in accordance with the user operation which is a touch operation specifying the virtual object, and 
control a movement of the virtual object within the augmented reality space on a basis of an environment of a destination of the real space corresponding to a position of the augmented reality space where the virtual object is moved in accordance with the user operation, of claim 1 (fig. 2 and 13); 
moving the virtual object within the augmented reality space in accordance with the user operation which is a touch operation specifying the virtual object; and 
controlling a movement of the virtual object within the augmented reality space on a basis of an environment of a destination of the real space corresponding to a position of the augmented reality space where the virtual object is moved in accordance with the user operation, of claim 17 (fig. 13); and 
moving the virtual object within the augmented reality space in accordance with the user operation which is a touch operation specifying the virtual object; and 
controlling a movement of the virtual object within the augmented reality space on a basis of an environment of a destination of the real space corresponding to a position of the augmented reality space where the virtual object is moved in accordance with the user operation, of claim 18 (fig. 13).
Kasahara (US 2014/0009494) teaches an apparatus comprising a memory storing instructions and a control unit. The control unit may be configured to execute the instructions to: acquire an image of real space, detect an object of interest within the real space image, obtain a still image of the object, and display a virtual image relating to the object superimposed on the still image. Kasahara further teaches moving the virtual object from a current still image to a past still image. Kasahara does not teach the criteria regarding the movement of the virtual object within the augmented reality space as claimed.
Ooi (US 2015/0022444) teaches an information processing apparatus includes processing circuitry that is configured to issue a control command relating to a real object based on a displayed positional relationship between the real object and a predetermined object. The real object being a tangible, movable object and the predetermined object being at least one of another real object and a virtual object. Specifically, as the user moves the real object, the virtual object corresponding to the real object also moves so as to follow the real object. Ooi does not teach the criteria regarding the movement of the virtual object within the augmented reality space as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628